Case 3:19-cv-01713-BAS-AHG Document 23 Filed 02/27/20 PageID.244 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT

10                   SOUTHERN DISTRICT OF CALIFORNIA

11
       HERRING NETWORKS, INC.,                    Case No. 19-cv-1713-BAS-AHG
12
                                   Plaintiff,     ORDER SETTING ORAL
13                                                ARGUMENT
14           v.                                   [ECF No. 18]
15     RACHEL MADDOW, et al.,

16                              Defendants.

17
18
19         The Court ORDERS the parties to appear on March 13, 2020 at 9:30 a.m. in
20   Courtroom 4B for oral argument.      The parties should be prepared to discuss
21   Defendants’ Special Motion to Strike, (ECF No. 18).
22         IT IS SO ORDERED.
23
24   DATED: February 27, 2020
25
26
27
28

                                            –1–
